                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                              WESTERN DIVISION


TAMMY LYNN WATSON o/b/o             )
DAVID A. WATSON (deceased),         )
                Plaintiff/Claimant, )
                                    )               JUDGMENT
v.                                  )
                                    )               No. 5:17-CV-579-RJ
NANCY A. BERRYHILL,                 )
Acting Commissioner of Social       )
Security,                           )
                       Defendant. )


Decision by Court.
This case came before the Honorable Robert B. Jones, Jr., United States Magistrate
Judge for consideration.

IT IS ORDERED, ADJUDGED AND DECREED Claimant’s Motion for Judgment on
the Pleadings is ALLOWED, Defendant’s Motion for Judgment on the Pleadings is
DENIED, and this matter is REMANDED to the Commissioner for further proceedings
consistent with the court’s order.


This Judgment Filed and Entered on December 17, 2018, with service via CM/ECF
Notice of Electronic Filing on:


Michael W. Bertics, Counsel for Claimant
Stephen F. Dmetruk, Jr., Counsel for Defendant


December 17, 2018                             PETER A. MOORE, JR., CLERK
                                              /s/ Lisa W. Lee
                                              (By): Lisa W. Lee, Deputy Clerk
